UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Annual Report to Shareholders Deutsche Real Estate Securities Fund (formerly DWS RREEF Real Estate Securities Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 38 Tax Information 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management confirm that they expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. For the 12-month period ended December 31, 2014, Deutsche Real Estate Securities Fund returned 31.34%. In comparison, MSCI US REIT Index returned 30.38%. Investment Strategy The fund seeks long-term capital appreciation and current income. Under normal circumstances, the fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities of real estate investment trusts (REITs) and real estate companies. During the first half of the fund’s most recent fiscal year ended December 31, 2014, the U.S. REIT market bounced back following a difficult second half of 2013, and outperformed the broader equity market by a significant margin. Early in the period, comments by U.S. Federal Reserve Board (the Fed) Chair Janet Yellen at her first congressional testimony were also well received. However, February ended on a cautious note as escalating tensions between Russia and Ukraine prompted a sharp sell-off in equities. In the second quarter, after months of speculation regarding potential easing, the European Central Bank lowered interest rates to combat the potential for deflation. During July, major equity markets in the United States and Europe declined as investors reacted to disappointing corporate earnings and news that Argentina had defaulted on its debt for the second time in 13 years. In August, stocks responded positively to increased merger and acquisition activity in the United States and signs of renewed strength in the U.S. economy. To end the year, China cut its one-year benchmark lending rate for the first time in more than two years. In addition, the decision by OPEC countries not to cut production in the face of increased global supply led to a sharp decline in oil prices. In the United States, shares surged after the Fed stated that it would exercise patience in raising interest rates. "From a sector perspective, we expect high-dividend-yield REIT sectors such as health care to perform well, as long-term interest rates remain anchored at relatively low levels." Fund Performance During its most recent fiscal year ended December 31, 2014, the fund outperformed its benchmark, as stock selection gave a sizable boost to relative results, while sector allocation decisions had a minimal impact. Stock selection was particularly strong within the specialty REIT, regional mall and apartment sectors. In addition, favorable stock selection in the office sector contributed to results. Sector allocation was slightly negative, due primarily to the fund’s positioning in the hotel and regional mall segments. Lastly, an underweight in the specialty REIT area, the weakest market segment during the period, added to returns. During its most recent fiscal year ended December 31, 2014, the fund’s overweight positions in BRE Properties, Inc.* and General Growth Properties, Inc. contributed to performance as did an underweight in American Realty Capital Properties, Inc. Overweight positions in Glimcher Realty Trust* and Chesapeake Lodging Trust also added to returns. * Not held in the portfolio as of December 31, 2014. The fund’s overweight in Essex Property Trust, Inc. represented the largest detractor from performance during the period. In addition, the fund’s overweight in Simon Property Group, Inc. and underweight in The Macerich Co. weighed on returns. Outlook and Positioning On the macroeconomic front, the dramatic drop in oil prices continues to concern investors as they try to determine which market sectors will benefit or suffer from this new environment. In addition, we expect interest rates to rise over time, but to remain low in the intermediate term. To date, private market real estate prices have been strong, with ample capital being put to work within this market. Going forward, amid volatility in interest rates, there is a risk that REITs could underperform relative to the broader equity market if we see a sharp move higher in rates driven by improving economic growth. However, we also expect real estate fundamentals to continue to improve as supply remains in check and economic growth is sufficient to generate greater demand for space. From a sector perspective, we expect high-dividend-yield REIT sectors, such as health care, to perform well as long-term interest rates remain anchored at relatively low levels. Ten Largest Equity Holdings at December 31, 2014 (45.1% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 7.8% 2. Prologis, Inc. Owner, operator and developer of industrial real estate 6.1% 3. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust 4.8% 4. General Growth Properties, Inc. Owner, operator and developer of regional shopping mall centers throughout the United States 4.6% 5. HCP, Inc Invests in health-care-related real estate 4.1% 6. Ventas, Inc. Owns and leases long-term health care facilities 4.1% 7. Boston Properties, Inc. Developer of commercial and industrial real estate 4.0% 8. Essex Property Trust, Inc. Developer and manager of multifamily residential properties 3.5% 9. Federal Realty Investment Trust Owner, manager, developer and redevelopment of prime community and neighborhood shopping centers 3.1% 10. Kimco Realty Corp. Real Estate Investment Trust 3.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 50 for contact information. Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Liquid Real Assets for Deutsche Asset & Wealth Management. Investment industry experience began in 1988. — BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2004. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset Management from 1996–March 2004. — Chief Investment Officer of Liquid Real Assets for Deutsche Asset & Wealth Management. Investment industry experience began in 1996. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Investment industry experience began in 2003. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance; and as an Analyst at Cendant Mobility. — Investment industry experience began in 1996. — BS, University of Illinois at Urbana-Champaign. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The MSCI US REIT Index is a market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. OPEC (Organization of the Petroleum Exporting Countries) is a cartel that aims to manage global oil production, in an effort to maintain oil prices on the world market at levels beneficial to its members. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Specialty REITs are a sector of the real estate investment industry where a particular REIT is investing in areas outside the industry's major sectors, such as offices, hotels and regional malls. Examples of investment properties within the specialty REIT area are data centers, movie theaters and timberland. Performance Summary December 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge 31.34% 16.50% 8.17% Adjusted for the Maximum Sales Charge (max 5.75% load) 23.79% 15.13% 7.53% S&P 500® Index† 13.69% 15.45% 7.67% MSCI US REIT Index†† 30.38% 17.05% 8.31% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge 30.33% 15.55% 7.33% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 27.33% 15.44% 7.33% S&P 500® Index† 13.69% 15.45% 7.67% MSCI US REIT Index†† 30.38% 17.05% 8.31% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge 30.44% 15.69% 7.41% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 30.44% 15.69% 7.41% S&P 500® Index† 13.69% 15.45% 7.67% MSCI US REIT Index†† 30.38% 17.05% 8.31% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 No Sales Charges 30.98% 16.16% 7.90% S&P 500® Index† 13.69% 15.45% 7.67% MSCI US REIT Index†† 30.38% 17.05% 8.31% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 No Sales Charges 31.64% 16.75% 8.39% S&P 500® Index† 13.69% 15.45% 7.67% MSCI US REIT Index†† 30.38% 17.05% 8.31% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/14 No Sales Charges 31.74% 16.94% 8.55% S&P 500® Index† 13.69% 15.45% 7.67% MSCI US REIT Index†† 30.38% 17.05% 8.31% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 0.96%, 1.79%, 1.68%, 1.26%, 0.77% and 0.62% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to its inception on May 2, 2005 are derived from the historical performance of Institutional Class shares of the Deutsche Real Estate Securities Fund during such period, and have been adjusted to reflect the higher total annual operating expenses of the class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the U.S. REIT universe. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 12/31/14 $ 12/31/13 $ Distribution Information as of 12/31/14 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of December 31, 2014 Shares Value ($) Common Stocks 100.4% Real Estate Investment Trust ("REITs") 100.4% Apartments 16.0% American Campus Communities, Inc. American Residential Properties, Inc.* (a) Apartment Investment & Management Co. "A" Associated Estates Realty Corp. AvalonBay Communities, Inc. Camden Property Trust Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Post Properties, Inc. Diversified 8.1% Digital Realty Trust, Inc. (a) DuPont Fabros Technology, Inc. Lexington Realty Trust (a) Liberty Property Trust PulteGroup, Inc. Retail Properties of America, Inc. "A" Vornado Realty Trust Health Care 15.6% American Realty Capital Healthcare Trust, Inc. (a) HCP, Inc. Health Care REIT, Inc. (a) Healthcare Realty Trust, Inc. LTC Properties, Inc. Ventas, Inc. WP Carey, Inc. Hotels 8.3% Chesapeake Lodging Trust DiamondRock Hospitality Co. Hospitality Properties Trust Host Hotels & Resorts, Inc. Pebblebrook Hotel Trust RLJ Lodging Trust Strategic Hotels & Resorts, Inc.* Industrial 6.1% Prologis, Inc. Office 15.4% Alexandria Real Estate Equities, Inc. American Realty Capital Properties, Inc. Boston Properties, Inc. Brandywine Realty Trust Corporate Office Properties Trust Douglas Emmett, Inc. Hudson Pacific Properties, Inc. Paramount Group, Inc.* Parkway Properties, Inc. SL Green Realty Corp. Regional Malls 15.4% General Growth Properties, Inc. Pennsylvania Real Estate Investment Trust (a) Simon Property Group, Inc. The Macerich Co. Shopping Centers 7.3% Federal Realty Investment Trust Kimco Realty Corp. Regency Centers Corp. Specialty Services 2.6% National Retail Properties, Inc. (a) Storage 5.6% CubeSmart Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $1,380,461,421) Securities Lending Collateral 3.3% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $56,501,485) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,436,962,906)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $1,453,604,495. At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $326,304,356. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $347,048,364 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $20,744,008. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2014 amounted to $54,254,550, which is 3.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
